                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:04CR3128

      vs.
                                                            ORDER
MARK R. SCHNEIDER,

                  Defendants.



      Defendant Mark R. Schneider’s unopposed motion, (Filing No. 239), is
granted as follows:

      1)    Defendant shall be released to the state detainer to fully serve his
two pending sentences of incarceration arising out of Lancaster County,
Nebraska.

      2)    Upon Defendant’s release to the state detainer, a federal detainer
shall be (or shall remain) lodged against him so that upon full service of the
incarceration portion of his state sentences, he is immediately returned to federal
custody.


      Dated this 9th day of July, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
